Citation Nr: 1209667	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  02-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The case was previously before the Board in June 2010, when it was remanded to notify the Veteran of the applicable regulations in effect when he filed his claim to reopen.  The required information was provided to the Veteran by the agency of original jurisdiction (AOJ) in June 2010.  The Veteran was afforded an opportunity to respond before the matter was readjudicated with a supplemental statement of the case (SSOC) in December 2011.  In as much as the necessary and requested development has been completed, the Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  In March 1989, the Board denied service connection for an acquired psychiatric disorder, characterized as a generalized anxiety disorder.  

2.  Evidence of record at the time of the March 1989 Board decision included service treatment records showing no psychiatric disorder and a psychiatric examination showing the Veteran had only enuresis.  

3.  There was no documentation of a psychiatric disorder prior to 1988, when it was first documented.  

4.  The evidence received since the March 1989 BVA decision shows a continuance of an acquired psychiatric disorder, now diagnosed as a psychosis.  

5.  The evidence presented since the March 1989 Board decision is cumulative.  



CONCLUSIONS OF LAW

1.  The March 1989 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  Evidence received since the Board's 1989 decision is not new and material and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A notice that fully complied with the requirements of the VCAA was sent to the claimant in June 2010.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the AOJ readjudicated the case by way of a supplemental statement of the case issued in December 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

New and Material Evidence

The representative has argued that the claim for service connection for schizophrenia is a new claim that should be adjudicated on the merits, rather than as a final claim requiring new and material evidence to reopen.  Reference to the 1989 Board decision shows that it used the diagnosis of record: a generalized anxiety disorder, but it reviewed the record for any evidence of any psychiatric disability.  The Board decision makes it clear that it found no evidence of a psychiatric disorder in service.  The Veteran only had enuresis.  (Enuresis is an involuntary discharge of urine after the age at which urinary control should have been achieved; often used alone with specific reference to involuntary discharge of urine occurring during sleep at night.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 562 (28th ed., 1994).)  Further, the Board reported that it found no evidence of a psychiatric disorder for many years after service.  The Board explained that the lack of evidence of an acquired psychiatric disorder in service and for many years thereafter was the reason the appeal was denied.  Thus, we find as a matter of fact that the Board's 1989 decision extended to any acquired psychiatric disorder.  Therefore, regardless of the current diagnosis, new and material evidence is required to reopen the claim for any acquired psychiatric disorder.  

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

The Veteran's claim to reopen was received on August 20, 2001.  For claims to reopen filed before August 29, 2001:  New and material evidence means evidence not previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156 (2001).   

The United States Court of Appeals for the Federal Circuit has held that this is a jurisdictional matter.  That is, no matter how the RO developed the claim, VA has no jurisdiction to consider the claim unless the appellant submits new and material evidence.  Therefore, whether the RO considered the issue or not, the first determination which the Board must make, is whether the veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In this case, there is no dispute that the Veteran has a psychiatric disorder.  Therefore, current medical records showing the continuation of a current disability are not material.  

As the Board explained in its previous denial, the claim was denied because there was no evidence of a psychiatric disability in service or for many years thereafter, before 1988.  New and material evidence would have to bear directly and substantially on these reasons.  However, nothing has been received that provides new evidence that is material to establishing the presence of a psychiatric disability in service.  Similarly, nothing new has been received that provides a connection between service and the current disorder.  VA has not received any evidence which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  Consequently, we are forced to the conclusion that new and material evidence has not been received.  We cannot reopen the claim and the previous denial remains final.  


ORDER

Since new and material evidence has not been received, the appeal to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia is denied.   



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


